Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 1 of 29




                         EXHIBIT F
Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 2 of 29
                    Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 3 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           District of
                                                       __________      Massachusetts
                                                                    District of __________
       Grant Armstrong and Armstrong RX GP, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. C.A. No. 1:16-cv-10666-JGD
         White Winston Select Asset Funds, LLC                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Robert Mahoney
                                                          2 Fairchild Circle, Trumbull CT 06611
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A attached hereto.



  Place: Clendenen & Shea, LLC, 400 Orange Street, New                                  Date and Time:
           Haven, CT 06511                                                                                   08/10/2020 9:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs,
Grant Armstrong and Armstrong RX GP, LLC                                , who issues or requests this subpoena, are:
Patrick T. Clendenen, 400 Orange Street, New Haven, CT 06511, ptc@clenlaw.com, (203) 787-1183

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 4 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. C.A. No. 1:16-cv-10666-JGD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 5 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 6 of 29




                                        SCHEDULE A
                             (HILLCREST CAPITAL ADVISORS, INC.)

                                           INSTRUCTIONS

        1.       Under Fed. R. Civ. P. 26(b)(5)(A), if any information that is otherwise

discoverable under this Subpoena is withheld under to a claim of privilege or protection, you are

required to: (a) expressly make the claim and (b) describe the nature of each document,

communication, or tangible thing not produced or disclosed in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.

        2.       If you are aware that a document, communication, or thing once existed, but has

been deleted, lost, or destroyed, you are requested to identify specifically such document,

communication, or thing, when such document, communication, or thing was deleted, lost or

destroyed, the reason for such deletion, loss, or destruction, and the circumstances under which

such deletion, loss, or destruction occurred.

        3.       The Requests under this Subpoena include all documents, communications, and

things within the possession, custody, or control of the subpoenaed person or entity, its agents,

accountants, employees, and/or attorneys.


                                          DEFINITIONS

        A.       The definitions set forth in Local Rule 26.5 of the Local Rules of the United

States District Court for the District of Massachusetts are incorporated herein by reference.

        B.       The term “Armstrong” refers to Grant W. Armstrong.

        C.       The term “White Winston” refers to White Winston Select Asset Funds, LLC and

includes its officers, directors, principals, managers, employees, agents, representatives, and/or all

persons acting or purporting to act on its behalf.

        D.       The term “QVL” refers to QVL Pharmacy Holdings, Inc. and includes its

officers, directors, principals, managers, employees, agents, representatives, and/or all persons


                                                     1
      Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 7 of 29



acting or purporting to act on its behalf, and shall also refer to all subsidiary, sister, or affiliate

entities, including, without limitation, QVL Pharmacy #142 GP, LLC, and QVL Pharmacy #142,

LP.

         E.      The term “Dallas Pharmacy” shall refer to a certain retail pharmacy and

compounding center previously located at 11613 N. Central Expressway, Suite 114, Dallas,

Texas.

         F.      The term “Loan Agreement” shall refer to the Loan Agreement by and among

Armstrong RX II GP LLC, Grant Watson Armstrong, and White Winston Select Asset Funds,

LLC dated as of May 29, 2014.

         G.      The terms “Term Loan” and “Revolving Loan” and “Drawdown Request” shall

have the meaning set forth in the Loan Agreement.

         H.      The term “Hillcrest Capital” or “you” refers to Hillcrest Capital Advisors and its

President Robert Mahoney.




                                                  2
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 8 of 29



                                   DOCUMENTS REQUESTED

        1.      All documents, including drafts, drafts schedules, and correspondence,

concerning the amortization of the Term Loan and Revolving Loan.

        2.      All documents, including drafts and correspondence, concerning balance sheets

and financial statements for the Dallas Pharmacy.

        3.      All documents, including drafts and correspondence, concerning monitoring fees

assessed by Hillcrest Capital under the Revolving Loan.

        4.      All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston,

and QVL.

        5.      All documents, including drafts and correspondence, concerning tax returns and

journal entries for Armstrong RX II, LP.

        6.      All documents, including drafts and correspondence, concerning Drawdown

Requests.

        7.      All documents, including drafts and correspondence, concerning financial

accounting and administrative matters as they relate to the Dallas Pharmacy operations of

Armstrong RX II, LP.

        8.      All documents, including drafts and correspondence, concerning annual reports

filed with any state or federal regulatory agency prepared for Armstrong RX II, LP.

        9.      All documents, including drafts and correspondence, concerning any consulting

agreement or other agreement entered into between Hillcrest Capital and Armstrong RX II, LP,

White Winston, and QVL.

        10.     All documents, including drafts and correspondence, concerning the TexasRX

Investment Trust subscription documents, presentation and deck.

        11.     All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth

Amendment to Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as

                                                3
    Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 9 of 29



of July 28, 2014 by and among Amerisource Bergen Drug Corporation, QVL Pharmacy

Holdings, Inc. and certain of its subsidiaries and/or affiliates.

        12.      All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an

Amended and Restated Intercreditor Agreement, dated as of July 28, 2014, by and among

Amerisource Bergen Drug Corporation, White Winston Select Asset Funds, LLC, QVL

Pharmacy Holdings, Inc., and certain of its subsidiaries and/or affiliates.

        13.      All documents, including drafts and correspondence, concerning a Transition

Services Agreement dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc.,

QVL Pharmacy #142 LP, Armstrong Rx II GP LLC, and Grant Armstrong, including but not

limited to the preparation of statements and invoices to the Dallas Pharmacy under that Transition

Services Agreement, the payment or nonpayment of invoiced amounts due the Dallas Pharmacy

under that Transition Services Agreement, the cost of purchases, goods and services invoiced to

the Dallas Pharmacy under that Transition Services Agreement, and the amounts purportedly

credited to the Dallas Pharmacy under that Transition Services Agreement.

        14.      All documents, including drafts and correspondence, concerning orders and

purchases by the Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and

payments to the Dallas Pharmacy from AmerisourceBergen Drug Company, including but not

limited to the placement, hold, and release of orders and purchases by the Dallas Pharmacy and

the payment, delay of payment, or nonpayment of amounts due the Dallas Pharmacy.

        15.      All documents, including drafts and correspondence, concerning the Dallas

Pharmacy produced to you by QVL or any of its agents after QVL filed for bankruptcy on

December 29, 2015.

        16.      All documents, including drafts and correspondence, concerning transfers from

any account at Boston Private Bank & Trust Company for which you signed an Account

Agreement, Corporate Authorization, Corporate Resolution, and/or Wire Transfer Authorization,

                                                   4
  Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 10 of 29



and/or for which you were designated an Account Owner, Authorized Representative and/or

Authorized Signer, to any Dallas Pharmacy account at Boston Private Bank & Trust Company.

        17.        All written correspondence, including e-mails, messages, and text messages,

between any officer, agent, employee, and/or representative of Hillcrest Capital Advisors, Inc.,

including but not limited to you, and any other person or entity, including White Winston, Todd

Enright, Robert Mahoney, Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins,

Sandra Gonzales, Joyce Montgomery, Grant Armstrong, AmerisourceBergen Drug Company,

Val Osipov, Monique Perez, Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen

Watson, and Robert Allberry concerning:

              a. the Dallas Pharmacy Transaction;

              b. the Dallas Pharmacy;

              c. the Dallas Lockbox;

              d. “Dallas TSA”

              e. “TSA for Dallas”

              f.   “TSA Store 142”

              g. “Dallas note”

              h. “Dallas notes”

              i.   “Accounting Fees”

              j.   “Monitoring Fees”

              k. “Draw request Dallas”

              l.   “Armstrong Rx”

              m. “Central pay – Dallas”

              n. “Central pay –deposits Dallas”

              o. “Dallas deposits”

              p. “Dallas advance”

              q. “Dallas payroll”

                                                  5
Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 11 of 29



      r.   “Dallas deck”

      s.   “Dallas Draw”

      t.   “Financials YTD”

      u. “Balance Sheet and Income Statement”

      v. “Dallas financials”

      w. “ABC payment for Dallas”

      x. “Dallas ABC payment”

      y. “ABC Purchases”

      z. “ABC payment”




                                      6
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 12 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           District of
                                                       __________      Massachusetts
                                                                    District of __________
       Grant Armstrong and Armstrong RX GP, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. C.A. No. 1:16-cv-10666-JGD
         White Winston Select Asset Funds, LLC                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Robert Mahoney
                                                          2 Fairchild Circle, Trumbull CT 06611
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A attached hereto.



  Place: Clendenen & Shea, LLC, 400 Orange Street, New                                  Date and Time:
           Haven, CT 06511                                                                                   08/10/2020 9:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs,
Grant Armstrong and Armstrong RX GP, LLC                                , who issues or requests this subpoena, are:
Patrick T. Clendenen, 400 Orange Street, New Haven, CT 06511, ptc@clenlaw.com, (203) 787-1183

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 13 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. C.A. No. 1:16-cv-10666-JGD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 14 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 15 of 29




                                        SCHEDULE A
                             (HILLCREST CAPITAL ADVISORS, INC.)

                                           INSTRUCTIONS

        1.       Under Fed. R. Civ. P. 26(b)(5)(A), if any information that is otherwise

discoverable under this Subpoena is withheld under to a claim of privilege or protection, you are

required to: (a) expressly make the claim and (b) describe the nature of each document,

communication, or tangible thing not produced or disclosed in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.

        2.       If you are aware that a document, communication, or thing once existed, but has

been deleted, lost, or destroyed, you are requested to identify specifically such document,

communication, or thing, when such document, communication, or thing was deleted, lost or

destroyed, the reason for such deletion, loss, or destruction, and the circumstances under which

such deletion, loss, or destruction occurred.

        3.       The Requests under this Subpoena include all documents, communications, and

things within the possession, custody, or control of the subpoenaed person or entity, its agents,

accountants, employees, and/or attorneys.


                                          DEFINITIONS

        A.       The definitions set forth in Local Rule 26.5 of the Local Rules of the United

States District Court for the District of Massachusetts are incorporated herein by reference.

        B.       The term “Armstrong” refers to Grant W. Armstrong.

        C.       The term “White Winston” refers to White Winston Select Asset Funds, LLC and

includes its officers, directors, principals, managers, employees, agents, representatives, and/or all

persons acting or purporting to act on its behalf.

        D.       The term “QVL” refers to QVL Pharmacy Holdings, Inc. and includes its

officers, directors, principals, managers, employees, agents, representatives, and/or all persons


                                                     1
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 16 of 29



acting or purporting to act on its behalf, and shall also refer to all subsidiary, sister, or affiliate

entities, including, without limitation, QVL Pharmacy #142 GP, LLC, and QVL Pharmacy #142,

LP.

         E.      The term “Dallas Pharmacy” shall refer to a certain retail pharmacy and

compounding center previously located at 11613 N. Central Expressway, Suite 114, Dallas,

Texas.

         F.      The term “Loan Agreement” shall refer to the Loan Agreement by and among

Armstrong RX II GP LLC, Grant Watson Armstrong, and White Winston Select Asset Funds,

LLC dated as of May 29, 2014.

         G.      The terms “Term Loan” and “Revolving Loan” and “Drawdown Request” shall

have the meaning set forth in the Loan Agreement.

         H.      The term “Hillcrest Capital” or “you” refers to Hillcrest Capital Advisors and its

President Robert Mahoney.




                                                  2
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 17 of 29



                                   DOCUMENTS REQUESTED

        1.      All documents, including drafts, drafts schedules, and correspondence,

concerning the amortization of the Term Loan and Revolving Loan.

        2.      All documents, including drafts and correspondence, concerning balance sheets

and financial statements for the Dallas Pharmacy.

        3.      All documents, including drafts and correspondence, concerning monitoring fees

assessed by Hillcrest Capital under the Revolving Loan.

        4.      All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston,

and QVL.

        5.      All documents, including drafts and correspondence, concerning tax returns and

journal entries for Armstrong RX II, LP.

        6.      All documents, including drafts and correspondence, concerning Drawdown

Requests.

        7.      All documents, including drafts and correspondence, concerning financial

accounting and administrative matters as they relate to the Dallas Pharmacy operations of

Armstrong RX II, LP.

        8.      All documents, including drafts and correspondence, concerning annual reports

filed with any state or federal regulatory agency prepared for Armstrong RX II, LP.

        9.      All documents, including drafts and correspondence, concerning any consulting

agreement or other agreement entered into between Hillcrest Capital and Armstrong RX II, LP,

White Winston, and QVL.

        10.     All documents, including drafts and correspondence, concerning the TexasRX

Investment Trust subscription documents, presentation and deck.

        11.     All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth

Amendment to Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as

                                                3
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 18 of 29



of July 28, 2014 by and among Amerisource Bergen Drug Corporation, QVL Pharmacy

Holdings, Inc. and certain of its subsidiaries and/or affiliates.

        12.      All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an

Amended and Restated Intercreditor Agreement, dated as of July 28, 2014, by and among

Amerisource Bergen Drug Corporation, White Winston Select Asset Funds, LLC, QVL

Pharmacy Holdings, Inc., and certain of its subsidiaries and/or affiliates.

        13.      All documents, including drafts and correspondence, concerning a Transition

Services Agreement dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc.,

QVL Pharmacy #142 LP, Armstrong Rx II GP LLC, and Grant Armstrong, including but not

limited to the preparation of statements and invoices to the Dallas Pharmacy under that Transition

Services Agreement, the payment or nonpayment of invoiced amounts due the Dallas Pharmacy

under that Transition Services Agreement, the cost of purchases, goods and services invoiced to

the Dallas Pharmacy under that Transition Services Agreement, and the amounts purportedly

credited to the Dallas Pharmacy under that Transition Services Agreement.

        14.      All documents, including drafts and correspondence, concerning orders and

purchases by the Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and

payments to the Dallas Pharmacy from AmerisourceBergen Drug Company, including but not

limited to the placement, hold, and release of orders and purchases by the Dallas Pharmacy and

the payment, delay of payment, or nonpayment of amounts due the Dallas Pharmacy.

        15.      All documents, including drafts and correspondence, concerning the Dallas

Pharmacy produced to you by QVL or any of its agents after QVL filed for bankruptcy on

December 29, 2015.

        16.      All documents, including drafts and correspondence, concerning transfers from

any account at Boston Private Bank & Trust Company for which you signed an Account

Agreement, Corporate Authorization, Corporate Resolution, and/or Wire Transfer Authorization,

                                                   4
  Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 19 of 29



and/or for which you were designated an Account Owner, Authorized Representative and/or

Authorized Signer, to any Dallas Pharmacy account at Boston Private Bank & Trust Company.

        17.        All written correspondence, including e-mails, messages, and text messages,

between any officer, agent, employee, and/or representative of Hillcrest Capital Advisors, Inc.,

including but not limited to you, and any other person or entity, including White Winston, Todd

Enright, Robert Mahoney, Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins,

Sandra Gonzales, Joyce Montgomery, Grant Armstrong, AmerisourceBergen Drug Company,

Val Osipov, Monique Perez, Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen

Watson, and Robert Allberry concerning:

              a. the Dallas Pharmacy Transaction;

              b. the Dallas Pharmacy;

              c. the Dallas Lockbox;

              d. “Dallas TSA”

              e. “TSA for Dallas”

              f.   “TSA Store 142”

              g. “Dallas note”

              h. “Dallas notes”

              i.   “Accounting Fees”

              j.   “Monitoring Fees”

              k. “Draw request Dallas”

              l.   “Armstrong Rx”

              m. “Central pay – Dallas”

              n. “Central pay –deposits Dallas”

              o. “Dallas deposits”

              p. “Dallas advance”

              q. “Dallas payroll”

                                                  5
Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 20 of 29



      r.   “Dallas deck”

      s.   “Dallas Draw”

      t.   “Financials YTD”

      u. “Balance Sheet and Income Statement”

      v. “Dallas financials”

      w. “ABC payment for Dallas”

      x. “Dallas ABC payment”

      y. “ABC Purchases”

      z. “ABC payment”




                                      6
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 21 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           District of
                                                       __________      Massachusetts
                                                                    District of __________
       Grant Armstrong and Armstrong RX GP, LLC
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. C.A. No. 1:16-cv-10666-JGD
         White Winston Select Asset Funds, LLC                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Robert Mahoney
                                                          2 Fairchild Circle, Trumbull CT 06611
                                                       (Name of person to whom this subpoena is directed)

       ✔
       ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A attached hereto.



  Place: Clendenen & Shea, LLC, 400 Orange Street, New                                  Date and Time:
           Haven, CT 06511                                                                                   08/10/2020 9:00 am

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/13/2020

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)      Plaintiffs,
Grant Armstrong and Armstrong RX GP, LLC                                , who issues or requests this subpoena, are:
Patrick T. Clendenen, 400 Orange Street, New Haven, CT 06511, ptc@clenlaw.com, (203) 787-1183

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 22 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. C.A. No. 1:16-cv-10666-JGD

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 23 of 29
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 24 of 29




                                         SCHEDULE A
                                     (ROBERT MAHONEY)

                                           INSTRUCTIONS

        1.       Under Fed. R. Civ. P. 26(b)(5)(A), if any information that is otherwise

discoverable under this Subpoena is withheld under to a claim of privilege or protection, you are

required to: (a) expressly make the claim and (b) describe the nature of each document,

communication, or tangible thing not produced or disclosed in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.

        2.       If you are aware that a document, communication, or thing once existed, but has

been deleted, lost, or destroyed, you are requested to identify specifically such document,

communication, or thing, when such document, communication, or thing was deleted, lost or

destroyed, the reason for such deletion, loss, or destruction, and the circumstances under which

such deletion, loss, or destruction occurred.

        3.       The Requests under this Subpoena include all documents, communications, and

things within the possession, custody, or control of the subpoenaed person or entity, its agents,

accountants, employees, and/or attorneys.


                                          DEFINITIONS

        A.       The definitions set forth in Local Rule 26.5 of the Local Rules of the United

States District Court for the District of Massachusetts are incorporated herein by reference.

        B.       The term “Armstrong” refers to Grant W. Armstrong.

        C.       The term “White Winston” refers to White Winston Select Asset Funds, LLC and

includes its officers, directors, principals, managers, employees, agents, representatives, and/or all

persons acting or purporting to act on its behalf.

        D.       The term “QVL” refers to QVL Pharmacy Holdings, Inc. and includes its

officers, directors, principals, managers, employees, agents, representatives, and/or all persons


                                                     1
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 25 of 29



acting or purporting to act on its behalf, and shall also refer to all subsidiary, sister, or affiliate

entities, including, without limitation, QVL Pharmacy #142 GP, LLC, and QVL Pharmacy #142,

LP.

         E.      The term “Dallas Pharmacy” shall refer to a certain retail pharmacy and

compounding center previously located at 11613 N. Central Expressway, Suite 114, Dallas,

Texas.

         F.      The term “Loan Agreement” shall refer to the Loan Agreement by and among

Armstrong RX II GP LLC, Grant Watson Armstrong, and White Winston Select Asset Funds,

LLC dated as of May 29, 2014.

         G.      The terms “Term Loan” and “Revolving Loan” and “Drawdown Request” shall

have the meaning set forth in the Loan Agreement.

         H.      The term “Hillcrest Capital” or “you” refers to Hillcrest Capital Advisors and its

President Robert Mahoney.




                                                  2
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 26 of 29



                                   DOCUMENTS REQUESTED

        1.      All documents, including drafts, drafts schedules, and correspondence,

concerning the amortization of the Term Loan and Revolving Loan.

        2.      All documents, including drafts and correspondence, concerning balance sheets

and financial statements for the Dallas Pharmacy.

        3.      All documents, including drafts and correspondence, concerning monitoring fees

assessed by Hillcrest Capital under the Revolving Loan.

        4.      All invoices submitted to Armstrong RX II, LP or Armstrong, White Winston,

and QVL.

        5.      All documents, including drafts and correspondence, concerning tax returns and

journal entries for Armstrong RX II, LP.

        6.      All documents, including drafts and correspondence, concerning Drawdown

Requests.

        7.      All documents, including drafts and correspondence, concerning financial

accounting and administrative matters as they relate to the Dallas Pharmacy operations of

Armstrong RX II, LP.

        8.      All documents, including drafts and correspondence, concerning annual reports

filed with any state or federal regulatory agency prepared for Armstrong RX II, LP.

        9.      All documents, including drafts and correspondence, concerning any consulting

agreement or other agreement entered into between Hillcrest Capital and Armstrong RX II, LP,

White Winston, and QVL.

        10.     All documents, including drafts and correspondence, concerning the TexasRX

Investment Trust subscription documents, presentation and deck.

        11.     All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning a Fifth

Amendment to Forbearance Agreement, Loan Agreement and Prime Vendor Agreement dated as

                                                3
   Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 27 of 29



of July 28, 2014 by and among Amerisource Bergen Drug Corporation, QVL Pharmacy

Holdings, Inc. and certain of its subsidiaries and/or affiliates.

        12.      All documents, including drafts and correspondence, prepared by you as the

administrative agent for QVL Pharmacy Holdings, Inc. and its subsidiaries, concerning an

Amended and Restated Intercreditor Agreement, dated as of July 28, 2014, by and among

Amerisource Bergen Drug Corporation, White Winston Select Asset Funds, LLC, QVL

Pharmacy Holdings, Inc., and certain of its subsidiaries and/or affiliates.

        13.      All documents, including drafts and correspondence, concerning a Transition

Services Agreement dated as of May 29, 2014, by and among QVL Pharmacy Holdings, Inc.,

QVL Pharmacy #142 LP, Armstrong Rx II GP LLC, and Grant Armstrong, including but not

limited to the preparation of statements and invoices to the Dallas Pharmacy under that Transition

Services Agreement, the payment or nonpayment of invoiced amounts due the Dallas Pharmacy

under that Transition Services Agreement, the cost of purchases, goods and services invoiced to

the Dallas Pharmacy under that Transition Services Agreement, and the amounts purportedly

credited to the Dallas Pharmacy under that Transition Services Agreement.

        14.      All documents, including drafts and correspondence, concerning orders and

purchases by the Dallas Pharmacy from AmerisourceBergen Drug Company and rebates and

payments to the Dallas Pharmacy from AmerisourceBergen Drug Company, including but not

limited to the placement, hold, and release of orders and purchases by the Dallas Pharmacy and

the payment, delay of payment, or nonpayment of amounts due the Dallas Pharmacy.

        15.      All documents, including drafts and correspondence, concerning the Dallas

Pharmacy produced to you by QVL or any of its agents after QVL filed for bankruptcy on

December 29, 2015.

        16.      All documents, including drafts and correspondence, concerning transfers from

any account at Boston Private Bank & Trust Company for which you signed an Account

Agreement, Corporate Authorization, Corporate Resolution, and/or Wire Transfer Authorization,

                                                   4
  Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 28 of 29



and/or for which you were designated an Account Owner, Authorized Representative and/or

Authorized Signer, to any Dallas Pharmacy account at Boston Private Bank & Trust Company.

        17.        All written correspondence, including e-mails, messages, and text messages,

between any officer, agent, employee, and/or representative of Hillcrest Capital Advisors, Inc.,

including but not limited to you, and any other person or entity, including White Winston, Todd

Enright, Robert Mahoney, Donald Feagan, Mark Blundell, QVL, Stephen Cox, Chad Collins,

Sandra Gonzales, Joyce Montgomery, Grant Armstrong, AmerisourceBergen Drug Company,

Val Osipov, Monique Perez, Marlene Diaz, Roger McMullen, Alejandro Satizabal, Karen

Watson, and Robert Allberry concerning:

              a. the Dallas Pharmacy Transaction;

              b. the Dallas Pharmacy;

              c. the Dallas Lockbox;

              d. “Dallas TSA”

              e. “TSA for Dallas”

              f.   “TSA Store 142”

              g. “Dallas note”

              h. “Dallas notes”

              i.   “Accounting Fees”

              j.   “Monitoring Fees”

              k. “Draw request Dallas”

              l.   “Armstrong Rx”

              m. “Central pay – Dallas”

              n. “Central pay –deposits Dallas”

              o. “Dallas deposits”

              p. “Dallas advance”

              q. “Dallas payroll”

                                                  5
Case 1:16-cv-10666-JGD Document 166-6 Filed 09/02/20 Page 29 of 29



      r.   “Dallas deck”

      s.   “Dallas Draw”

      t.   “Financials YTD”

      u. “Balance Sheet and Income Statement”

      v. “Dallas financials”

      w. “ABC payment for Dallas”

      x. “Dallas ABC payment”

      y. “ABC Purchases”

      z. “ABC payment”




                                      6
